(13) On the original consideration of this case, the writer entertained the view that the demurrers to the defendant's plea in abatement were properly sustained, and hence concurred in the conclusion that the judgment should be affirmed. The reasons impelling this conclusion are that the cause of action declared on is the breach of a contract, and the plaintiff's right of recovery is dependent upon his right to recover damages separate and distinct from such as may have resulted from mental anguish. — Blount v. W. U. T. Co., 126 Ala. 105,27 So. 779; W. U. T. Co. v. Krichbaum, 132 Ala. 535,31 So. 607. When the plaintiff establishes his right to recover damages for the breach of the contract, though it be only nominal damages, then damages for mental pain and anguish "may be superadded." — Blount v. W. U. T. Co., supra; W. U. T. Co.v. Rowell, 153 Ala. 295, 45 So. 73.
This being true, the right to recover nominal damages in this case is the sine qua non of the cause of action; and the suit is, in theory and substance, an action on contract, and not an action for personal injuries within the meaning of section 6112 of the Code. The Constitution (section 232) fixes the venue of suits against foreign corporations that have qualified to do business in this state in this, language: "Such corporation may be sued in any county where it does business."
The other members of the court concur in these views, and the application for rehearing is overruled.
Application overruled. *Page 546